Name: 2011/220/EU: Council Decision of 31Ã March 2011 on the signing, on behalf of the European Union, of the Hague Convention of 23Ã November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance
 Type: Decision
 Subject Matter: family;  health;  taxation;  international affairs
 Date Published: 2011-04-07

 7.4.2011 EN Official Journal of the European Union L 93/9 COUNCIL DECISION of 31 March 2011 on the signing, on behalf of the European Union, of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (2011/220/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 81(3), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union is working towards the establishment of a common judicial area based on the principle of mutual recognition of decisions. (2) The Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (the Convention) constitutes a good basis for a worldwide system of administrative cooperation and for recognition and enforcement of maintenance decisions and maintenance arrangements, providing for free legal assistance in virtually all child support cases and for a streamlined procedure for recognition and enforcement. (3) Article 59 of the Convention allows Regional Economic Integration Organisations such as the Union to sign, accept, approve or accede to the Convention. (4) Matters governed by the Convention are also dealt with in Council Regulation (EC) No 4/2009 of 18 December 2008 on jurisdiction, applicable law, recognition and enforcement of decisions and cooperation in matters relating to maintenance obligations (1). The Union should decide, in this particular case, to sign the Convention alone and to exercise competence over all the matters governed by it. (5) All appropriate declarations and reservations should be made by the Union at the time of the approval of the Convention. (6) In accordance with Article 3 of Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, the United Kingdom and Ireland are taking part in the adoption and application of this Decision. (7) In accordance with Articles 1 and 2 of Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing of the Hague Convention of 23 November 2007 on the International Recovery of Child Support and Other Forms of Family Maintenance (the Convention) is hereby approved on behalf of the European Union (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Convention on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 31 March 2011. For the Council The President VÃ LNER P. (1) OJ L 7, 10.1.2009, p. 1. (2) The text of the Convention will be published together with the decision on its conclusion.